                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

KEVIN PAUL WOODRUFF, et al.,

              Plaintiffs,
                                                  Case No. 3:19-mc-29-J-34JBT
vs.

TIMOTHY J. CORRIGAN, et al.,

              Defendants.
                                           /

                                         ORDER

       THIS CAUSE is before the Court sua sponte. The Clerk of the Court opened this

miscellaneous case upon the filing of hundreds of pages of documents, some of which

purport to be “Orders” that name myriad plaintiffs and defendants in their captions. The

filers did not pay the filing fee or file a motion to proceed in forma pauperis. The documents

are signed by individuals identified as: Wisdom Shield El, Empress Aaliyah Bey, and Arkh

Khalon Hajari Isra Ali-Dey. Because these documents are not in the form of a complaint

or a motion, and do not relate to any open civil case, they are not properly before the Court.

Moreover, because the three individuals who signed these documents are proceeding pro

se, they may not represent the interests of the numerous other plaintiffs listed in the

documents. See Timson v. Sampson, 518 F.3d 870, 873-74 (11th Cir. 2008) (explaining

that the “‘established procedure . . . requires that only one licensed to practice law may

conduct proceedings in court for anyone other than himself’” (internal quotation omitted));

see also Johnson v. Brown, 581 F. App’x 777, 781 (11th Cir. 2014) (affirming denial of

class certification because a pro se litigant cannot bring an action on behalf of others

similarly situated); Franklin v. Garden State Life Ins., 462 F. App’x 928, 930 (11th Cir. 2012)
(“The right to appear pro se, however, is limited to those parties conducting ‘their own

cases’ and does not apply to persons representing the interests of others.”). As such, the

Court will direct the Clerk of the Court to strike these filings and close the case. In light of

the foregoing, it is

        ORDERED:

        The Clerk of the Court is directed to strike the filings at Docket Entries 1-3, and close

the file.

        DONE AND ORDERED in Jacksonville, Florida, this 7th day of November, 2019.




lc11
Copies to:

Counsel of Record
Pro Se Parties




                                                2
